DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: Please update the status of the parent application mentioned in the first paragraph of the specification.  
Appropriate correction is required.

The substitute specification filed 11/5/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because1: The paragraph under “Priority” , dated, 3/22/21, has been removed without proper markings. If the intent is to keep such paragraph, it should be inserted as part of the substitute specification.
Drawings
The drawings are objected to as follows: each occurrence of “figure” should be replaced by “FIG.”, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 52-63 are objected to because of the following informalities:  claim 52, line 3, please define “N” as recited in the claim  (i.e., an integer greater than… or the like).
As per claim 58, line 3, with respect to “N” see claim 52.
Any claim whose base claim is objected is likewise objected.  Appropriate correction is required.
.Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-57 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9, 11,  and 13 of U.S. Patent No. 10,958,392 in view of  Japanese Document No. JP2018512002 A.
As per claim 52 of the instant application, claim 1 of  the  U.S. Patent No. 10,958,39 document recites a method by a user equipment in a wireless communication network, the user equipment being configured for operation in carrier aggregation comprising a plurality of N component carriers, wherein each component carrier of the plurality of N component carriers is associated with a slot duration that corresponds to a numerology of that component carrier, the method comprising: transmitting or receiving a transmission on at least one of the component carriers, wherein the transmitting or receiving on the at least one of the component carriers is based on a relation between a number of information bits scheduled on the plurality of N component carriers over one or more reference slot durations and a reference data rate. However, it fails to teach the same method can be performed by a network node in communication with the user equipment. The Japanese Document No. JP2018512002 A teaches the same method can be performed by a network node in communication with the user equipment (note at least page 15 of the translated document, at least fourth and fifth full paragraphs). Therefore, it would have been obvious to one skill in the art to have implemented the method in a Network node in order to make efficient use of the system resources.
As per claim 53, the claim is encompassed by claim 2 and is analyzed similarly as claim 52.
As per claim 54, the claim is encompassed by claim 4 and is analyzed similarly as claim 52.
As per claim 55, the claim is encompassed by claim 9 and is analyzed similarly as claim 52.
As per claim 56, the claim is encompassed by claim 11 and is analyzed similarly as claim 52.
As per claim 57, the claim is encompassed by claim 13 and is analyzed similarly as claim 52.
Allowable Subject Matter
Claims 58-63 would be allowable if amended to overcome the objection sets forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  The prior arts of record taken alone or in combination do not teach or fairly suggest, in combination with the other claimed limitations, the limitations of “wherein the transmitting or receiving on the at least one of the component carriers is based on a relation between a number of information bits scheduled on the plurality of N component carriers over one or more reference slot durations and a reference data rate”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020.  The examiner can normally be reached on 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived”